Case: 18-10592     Date Filed: 03/15/2018    Page: 1 of 15


                                                                   [PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS


                         FOR THE ELEVENTH CIRCUIT
                           ________________________


                                  No. 18-10592-H
                           ________________________


IN RE: Frank James Welch, Jr.,


                                                                            Petitioner.
                          __________________________


               Application for Leave to File a Second or Successive
                            Motion to Vacate, Set Aside,
                     or Correct Sentence, 28 U.S.C. § 2255(h)
                           _________________________


Before ED CARNES, Chief Judge, WILLIAM PRYOR, and HULL, Circuit
Judges.

BY THE PANEL:

      Pursuant to 28 U.S.C. §§ 2255(h) and 2244(b)(3)(A), Frank James Welch,

Jr., proceeding pro se, has filed an application seeking an order authorizing the

district court to consider a second or successive motion to vacate, set aside, or
              Case: 18-10592    Date Filed: 03/15/2018    Page: 2 of 15


correct his federal sentence, 28 U.S.C. § 2255. Such authorization may be granted

only if we certify that the second or successive motion contains a claim involving:

             (1) newly discovered evidence that, if proven and viewed in
      light of the evidence as a whole, would be sufficient to establish by
      clear and convincing evidence that no reasonable factfinder would
      have found the movant guilty of the offense; or

            (2) a new rule of constitutional law, made retroactive to cases
      on collateral review by the Supreme Court, that was previously
      unavailable.

28 U.S.C. § 2255(h). “The court of appeals may authorize the filing of a second or

successive application only if it determines that the application makes a prima

facie showing that the application satisfies the requirements of this subsection.”

Id. § 2244(b)(3)(C).

      In his application, Welch indicates that he seeks to raise one claim in a

second or successive § 2255 motion. He argues that the claim relies upon a new

rule of law, citing Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015),

which the Supreme Court made retroactive in Welch v. United States, 578 U.S.

___, 136 S. Ct. 1257, 1268 (2016). He asserts that his life sentence under the

Armed Career Criminal Act is unconstitutional in light of Johnson because two of

his prior violent felony convictions no longer support his ACCA enhanced

sentence.

      The ACCA provides that a person convicted of being a felon in possession

of a firearm under 18 U.S.C. § 922(g) and who “has three previous
                                          2
              Case: 18-10592     Date Filed: 03/15/2018   Page: 3 of 15


convictions . . . for a violent felony or a serious drug offense, or both, committed

on occasions different from one another” is subject to a fifteen-year mandatory

minimum sentence. 18 U.S.C. § 924(e)(1); see also Mays v. United States, 817
F.3d 728, 730 (11th Cir. 2016). The “term ‘violent felony’ means any crime

punishable by imprisonment for a term exceeding one year” that (1) “has as an

element the use, attempted use, or threatened use of physical force against the

person of another” (the “elements clause”), (2) “is burglary, arson, or extortion,

[or] involves use of explosives” (the “enumerated clause”), or (3) “otherwise

involves conduct that presents a serious potential risk of physical injury to another”

(the “residual clause”). 18 U.S.C. § 924(e)(2)(B).

      In Johnson, the Supreme Court held that the ACCA’s residual clause is

unconstitutionally vague. 135 S. Ct. at 2557–58, 2563. But the Court made clear

that its decision did “not call into question application of” the ACCA’s elements

clause or the enumerated clause. Id. at 2563. The Supreme Court later held that

Johnson’s invalidation of the residual clause is a new substantive rule that applies

retroactively to cases on collateral review. Welch, 136 S. Ct. at 1268. Because of

Johnson and Welch, federal prisoners may “seek to make a prima facie claim that

they previously were sentenced, at least in part, in reliance on the ACCA’s now-

voided residual clause and that therefore they fall within the new substantive rule

in Johnson.” In re Hires, 825 F.3d 1297, 1299 (11th Cir. 2016). To establish that

                                          3
              Case: 18-10592     Date Filed: 03/15/2018   Page: 4 of 15


prima facie claim, applicants must demonstrate a “reasonable likelihood” that they

will benefit from the new, retroactive constitutional rule. In re Holladay, 331 F.3d
1169, 1173 (11th Cir. 2003). But federal prisoners “who were sentenced under the

elements or enumerated clauses, without regard to the residual clause at all, of

course, do not fall within the new substantive rule in Johnson and thus do not make

a prima facie claim involving this new rule.” In re Hires, 825 F.3d at 1299.

                 I.     FACTS AND PROCEDURAL HISTORY

                                       A. Facts

      On January 17, 1995, Bobby Earl Austin dropped his mother off at the

public library and then proceeded to a car wash in Prichard, Alabama. His two-

year-old son, Kendall Jamar Sergeant, was in the back seat of the car. Austin, a

construction worker, had just gotten paid for work on a concrete project and had

$1000 in cash in his glove compartment. When he opened his glove compartment

to get some money to pay for his car wash, several people saw the cash. Those

people included Welch and another man named Dwayne Hill.

      After paying for his car wash, Austin drove across the street to a

convenience store and got out to use a payphone. As he was using the payphone,

he saw Hill drive up to the convenience store. An individual, later identified as

Welch, got out of Hill’s car, approached Austin, put a gun at Austin’s side, and

stated, “get into the car or I’ll shoot you.” Austin tried to grab the gun from

                                          4
             Case: 18-10592     Date Filed: 03/15/2018   Page: 5 of 15


Welch. The two struggled and Welch said “I’ll kill you man!” A shot was fired,

which did not strike Austin, but a second shot hit him in the thigh and exited

through his buttocks. Austin managed to break free and tried to get his son from

his car, but Welch entered the driver’s side as Austin yelled “don’t take my baby.”

Welch sped away from the scene with Austin’s son still in the car.

      Austin’s car was later recovered near the convenience store (the money in

the glove compartment was gone) and his son was found wandering the streets.

Austin’s son was physically unharmed, but Austin suffered permanent injury from

his gunshot wound, which ultimately resulted in his castration.

      As a result of that robbery, Welch became a wanted man. He was on parole

supervision for previous violent felony convictions and knew the police were

looking for him, so he stayed at his girlfriend’s house. The police caught up with

him on July 14, 1995. That day, Mobile County District Attorney Investigator Joe

Goff was trying to serve a warrant in an unrelated case. Goff knocked on the door

of Welch’s girlfriend’s house, not knowing Welch was inside. Thinking that

Welch was the suspect he was looking for, Goff asked Welch for his identification.

Instead of producing his identification, Welch produced a semi-automatic handgun

and opened fire on Goff. Welch fired at least seven rounds at Goff and Goff

returned fire, but neither man was hurt. Welch fled and was later arrested.




                                         5
              Case: 18-10592     Date Filed: 03/15/2018   Page: 6 of 15


      After Welch’s arrest, police recovered a bag belonging to him that contained

several stolen firearms. Police also seized various pieces of gold jewelry identified

as proceeds from a jewelry store robbery in Gulfport, Mississippi, on July 12,

1995. Welch also confessed that he shot Austin.

                                B. Welch’s Guilty Pleas

      A federal grand jury indicted Welch in two separate cases. In the first case,

he was charged with (1) conspiracy to commit carjacking, in violation of 18 U.S.C.

§ 371, (2) carjacking, in violation of 18 U.S.C. § 2119, (3) using a firearm during a

crime of violence, in violation of 18 U.S.C. § 924(c), and (4) being a felon in

possession of a firearm, in violation of 18 U.S.C. § 922(g). In the second case,

Welch was charged with (1) possession of stolen firearms, in violation of 18

U.S.C. § 922(j), and (2) being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g). Welch pleaded guilty to all six counts without a plea agreement.

      The presentence investigation report calculated a total offense level of 31

and a criminal history category of VI. Welch’s guidelines range in each case was

188 to 235 months, and he was also subject to a 60-month mandatory minimum for

the § 924(c) conviction in the first case. His guidelines range reflected a fifteen-

year ACCA enhancement for the § 922(g) convictions, which was based on three

prior Alabama violent felony convictions. The first prior conviction was for first

degree robbery; Welch, armed with a gun, robbed another man of a pistol and

                                          6
              Case: 18-10592     Date Filed: 03/15/2018   Page: 7 of 15


watch. The other two were for first degree assault. For both of those convictions,

Welch seriously injured another person with a gun. All three of those prior

convictions occurred on separate occasions. See 18 U.S.C. § 924(e)(1) (stating

that the ACCA qualifying offenses must be “committed on occasions different

from one another”).

      Along with those three violent felony convictions, the PSR reflected

Welch’s extensive criminal history dating back to 1985 when he was eighteen

years old. That history included Alabama convictions for third degree assault,

third degree criminal mischief, second degree receipt of stolen property, carrying a

pistol without a permit, and possession of marijuana for personal use. Welch had

also been arrested and charged with numerous other offenses, including reckless

endangerment, theft of property, third degree burglary, harassment, attempted

robbery, second degree assault, and criminal trespassing. Finally, when he pleaded

guilty to the six counts in the carjacking and stolen firearms cases, he also faced

fifteen pending counts of first degree robbery and attempted murder in Alabama

state court and a pending indictment in Mississippi state court for armed robbery of

the jewelry store (which he had confessed to).

                               C. The Sentence Hearing

      At the sentence hearing in January 1996, the district court first asked if there

were any objections to the PSR. The government and Welch stated that they had

                                          7
               Case: 18-10592      Date Filed: 03/15/2018      Page: 8 of 15


no objections. As a result, the court adopted the PSR’s factfindings. Welch also

stated that his guidelines range was properly calculated, and he did not object to

the ACCA enhancement.

       In the first case, the court departed upward from 188 to 235 months to 292 to

365 months.1 It then ruled that another increase to 360 months to life was

appropriate based on Welch’s extensive and serious criminal history. The court

stated that in over seven years, Welch appeared “to be a defendant with as violent

[a] criminal propensity” as it had “ever seen” and that he had “demonstrated to a

degree that [it had never] seen before an absolute failure to appreciate or recognize

or give any respect to human life, other than his own.” The court sentenced Welch

to 60 months on the conspiracy count, 300 months on the carjacking count, and life

on the ACCA enhanced felon-in-possession count, all running concurrently, and he

also received the mandatory consecutive 60-month sentence on the § 924(c) count.

Welch objected to the life sentence.

       As for the second case, the court also found that the 188 to 235 month

sentence was inadequate and departed upward to 292 to 365 months. It sentenced

Welch to 293 months on the felon-in-possession count and 120 months on the

stolen firearms count. Both of those sentences ran concurrently to each other and

       1
         That upward departure was based on the PSR’s statement that Welch’s § 924(c)
conviction, which was dealt with separately, negated an enhancement that he would have
received because his gun was discharged during the carjacking. The court departed upward so
that Welch’s guidelines range did not under-represent his offense.

                                              8
               Case: 18-10592        Date Filed: 03/15/2018      Page: 9 of 15


to the sentences in the first case. The court asked for any additional objections,

and there were none.

               D. Welch’s Direct Appeal and Post-Conviction Motions

       Welch appealed his sentence, contending that the district court’s upward

departure to life was improper and that his sentence was unreasonable. We

affirmed his sentence in an unpublished decision. See United States v. Welch, 111
F.3d 897 (11th Cir. 1997).

       The district court record reflects that Welch filed his first § 2255 motion in

August 1996, which the court denied in April 1997. Welch filed another § 2255

motion in February 1999, which the court denied the next month. It also denied his

motion for a certificate of appealability on the ground that he had failed to make a

substantial showing of the denial of a constitutional right. 2

       Welch submitted this application for leave to file a second or successive

§ 2255 motion in December 2017, though it was not filed with this Court until

February 15, 2018.3 In his application, he seeks relief based on the Johnson rule


       2
          Welch also challenged his carjacking conviction in a 28 U.S.C. § 2241 petition for a
writ of habeas corpus, which he filed in 2013 in the United States District Court for the Eastern
District of Kentucky when he was incarcerated in Kentucky. Welch v. Holland, No. 13-76-DLB,
2013 WL 5676301, at *1 (E.D. Ky. Oct. 17, 2013) (unpublished). That court denied his petition
on the merits. Id.
       3
         The Supreme Court decided Johnson on June 26, 2015, which means that the limitations
period for filing second or successive motions ended a year later, on June 26, 2016. See 28
U.S.C. § 2255(f)(3); Dodd v. United States, 545 U.S. 353, 359–60, 125 S. Ct. 2478, 2483 (2005).
Although Welch’s application is dated December 29, 2017, he attached several documents
indicating that he allegedly tried to file it in November 2015, but that it was lost because of
                                               9
               Case: 18-10592       Date Filed: 03/15/2018      Page: 10 of 15


from his ACCA enhanced life sentence on his felon-in-possession conviction in the

carjacking case. He states that “two of [his] prior convictions were for assault

under Alabama law which fit the exact concerns raised by the [Supreme Court] in

Johnson.” He also asserts in passing that his prior Alabama conviction for first

degree robbery is not a qualifying offense under the ACCA.

                                    II.    DISCUSSION

       To succeed on his application, Welch must “demonstrate a reasonable

likelihood” that he will benefit from Johnson, which requires him to show that he

was “sentenced, at least in part, under the residual clause.” In re Hires, 825 F.3d at

1299 (quotation marks omitted). But if his three prior convictions qualify under

the elements clause without regard to the residual clause, he cannot make the

required prima facie showing.4 Id. at 1303–04.

       To begin with, his prior conviction for Alabama first degree robbery

qualifies as a predicate offense under the elements clause because it requires force

with the intent to overcome physical resistance. See Ala. Code §§ 13A-8-

41(a)(1), -43(a)(1) (providing that a person commits first degree robbery if in the

“course of committing a theft he . . . [u]ses force against the person of the


prison mail problems. In any event, we do not consider the timeliness of a second or successive
motion in deciding whether an applicant has permission to file that motion. See In re Jackson,
826 F.3d 1343, 1347 (11th Cir. 2016).
       4
         The enumerated clause is off the table because Welch’s convictions do not involve
burglary, arson, extortion, or the use of explosives. See 18 U.S.C. § 924(e)(2)(B)(ii).

                                              10
             Case: 18-10592     Date Filed: 03/15/2018    Page: 11 of 15


owner . . . with intent to overcome his physical resistance or physical power of

resistance” and is “armed with a deadly weapon or dangerous instrument” or

“[c]auses serious physical injury to another”); see also United States v. Fritts, 841
F.3d 937, 941–42 (11th Cir. 2016) (concluding that a conviction under Florida’s

armed robbery statute qualifies as a violent felony under the ACCA’s elements

clause because the statute requires the “use or threatened use of physical force”)

(quotation marks omitted). That leaves the issue of whether his Alabama

convictions for first degree assault qualify as predicate ACCA convictions under

the elements clause. They do.

      A person commits first degree assault in Alabama if:

      (1) With intent to cause serious physical injury to another person, he
      causes serious physical injury to any person by means of a deadly
      weapon or a dangerous instrument; or

      (2) With intent to disfigure another person seriously and permanently,
      or to destroy, amputate or disable permanently a member or organ of
      his body, he causes such an injury to any person; or

      (3) Under circumstances manifesting extreme indifference to the value
      of human life, he recklessly engages in conduct which creates a grave
      risk of death to another person, and thereby causes serious physical
      injury to any person; or

      (4) In the course of and in furtherance of the commission or attempted
      commission of arson in the first degree, burglary in the first or second
      degree, escape in the first degree, kidnapping in the first degree, rape
      in the first degree, robbery in any degree, sodomy in the first degree
      or any other felony clearly dangerous to human life, or of immediate
      flight therefrom, he causes a serious physical injury to another person;
      or
                                          11
               Case: 18-10592    Date Filed: 03/15/2018   Page: 12 of 15




         (5) While driving under the influence of alcohol or a controlled
         substance or any combination thereof in violation of Section 32-5A-
         191 he causes serious bodily injury to the person of another with a
         motor vehicle.

Ala. Code § 13A-6-20(a) (1987). Welch asserts that the statute “includes conduct

which does not meet the ACCA definition of a crime of violence under the now

defunct residual clause,” and that because the record does not indicate which

provision of the assault statute he was convicted under, there is no way to tell

whether his convictions can serve as ACCA predicate offenses. His argument

fails.

         Welch acknowledges that Alabama’s first degree assault statute is divisible

because it “lists multiple offenses.” United States v. Davis, 875 F.3d 592, 597

(11th Cir. 2017). And because the statute is divisible, we apply the “modified

categorical approach [ ] to determine which crime in the statute formed the basis of

[his] conviction[s].” Id. (quotation marks omitted). “Under the modified

categorical approach, we can look at certain judicial records,” including the

indictment, plea colloquy, and the undisputed facts in the PSR, “in order to

determine which of the multiple crimes listed in the statute the defendant was

convicted of committing.” Id.; see also United States v. McCloud, 818 F.3d 591,

595 (11th Cir. 2016). If we can determine “which statutory phrase the defendant

was necessarily convicted under,” we then consider whether the “least of the acts

                                          12
             Case: 18-10592     Date Filed: 03/15/2018    Page: 13 of 15


criminalized by that statutory phrase . . . includes the use, attempted use, or

threatened use of physical force against another person, as required by the ACCA’s

elements clause.” Davis, 875 F.3d at 598 (quotation marks omitted).

      Because we apply the modified categorical approach to Alabama’s first

degree assault statute, we can look at Welch’s state court indictments, the plea

colloquy from his 1996 guilty plea in the carjacking and stolen firearms cases, and

the PSR’s undisputed factfindings to determine which statutory subsection he was

convicted under. The indictment for his first assault conviction in 1987 charged

that Welch “did with the intent to cause serious physical injury to Irstine Goodwin,

cause serious physical injury to Irstine [Goodwin], by means of a deadly weapon

or dangerous instrument, to-wit: a gun, in violation of § 13A-6-20.” And for his

second assault conviction, in 1990, the indictment charged that he “did with the

intent to cause serious physical injury to Kendall Pettaway, cause serious physical

injury to Kendall Pettaway, by means of a deadly weapon or dangerous instrument,

to-wit: by shooting him with a gun, in violation of § 13A-6-20.” The plea

colloquy and PSR show that Welch was convicted of both of those offenses.

      Those records establish that Welch was convicted under Ala. Code § 13A-6-

20(a)(1), which states that a “person commits the crime of assault in the first

degree if [w]ith [the] intent to cause serious physical injury to another person, he

causes serious physical injury to any person by means of a deadly weapon or a

                                          13
               Case: 18-10592       Date Filed: 03/15/2018        Page: 14 of 15


dangerous instrument.” 5 We next determine “whether the least of the acts

criminalized [by that provision] . . . includes the use, attempted use, or threatened

use of physical force against another person, as required by the ACCA’s elements

clause.” Davis, 875 F.3d at 598.

       It does. Under § 13A-6-20(a)(1), the “serious physical injury” element

requires the use of physical force, because without such force there can be no

serious physical injury. See Johnson v. United States, 559 U.S. 133, 140, 130 S.

Ct. 1265, 1271 (2010) (“We think it clear that in the context of a statutory

definition of ‘violent felony,’ the phrase ‘physical force’ means violent force —

that is, force capable of causing physical pain or injury to another person.”).

       Welch has three prior qualifying ACCA convictions that survive Johnson’s

invalidation of the residual clause, which means that his application does not make

a prima facie showing that he is entitled to relief under Johnson.6 See In re Hires,



       5
          Because the indictments specify that Welch intentionally caused serious physical injury
to his victims, he could not have been convicted under § 13A-6-20(a)(3), which forbids
“recklessly engag[ing] in conduct which creates a grave risk of death to another person, and
thereby causes serious physical injury to any person.” See United States v. Palomino Garcia,
606 F.3d 1317, 1336–37 (11th Cir. 2010) (concluding that a “conviction predicated on a mens
rea of recklessness does not satisfy the ‘use of physical force’ requirement under” the
guidelines).
       6
         Welch also cites the Supreme Court’s decision in Descamps v. United States, which
held that the modified categorical approach applies only to divisible statutes. 570 U.S. 254, 278,
133 S. Ct. 2276, 2293 (2013). It is unclear from his application if he attempts to rely on
Descamps to support his claim that he is entitled to file a second or successive motion, but any
such argument would fail because “Descamps cannot serve as a basis, independent or otherwise,
for authorizing a second or successive § 2255 motion.” In re Hires, 825 F.3d at 1303.

                                               14
             Case: 18-10592    Date Filed: 03/15/2018   Page: 15 of 15
825 F.3d at 1303–04. Accordingly, his application for leave to file a second or

successive § 2255 motion is DENIED.




                                        15